Citation Nr: 0113174	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-23 763A	)	DATE
	)
	)


THE ISSUE

Whether a February 1999 Board of Veterans' Appeals decision 
that denied restoration of a previous 100 percent evaluation 
for post-traumatic stress disorder should be revised or 
reversed on the grounds of clear and unmistakable error.  




REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The moving party served on active duty from April 1967 to 
April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on a motion alleging clear and 
unmistakable error in a Board decision dated in February 
1999.  The motion, which the attorney-representative filed 
with the Board in December 1999, classified the issue as 
whether the Board decision of February 24, 1999, contained 
clear and unmistakable error when it failed to comply with 
38 C.F.R. § 3.343(a).  The motion contained a relatively 
extensive argument.  


FINDINGS OF FACT

1.  In a decision dated February 24, 1999, the Board found 
that the evaluation for the veteran's service-connected post-
traumatic stress disorder was properly reduced to 70 percent 
in a July 1983 rating decision.  The veteran did not appeal 
the Board's decision to the United States Court of Appeals 
for Veterans Claims.  

2.  The Board's decision in February 1999 was based on an 
evaluation of the evidence before it at that time and is not 
shown to have been clearly and unmistakably erroneous, either 
in fact or law.  


CONCLUSIONS OF LAW

1.  The February 1999 Board decision denying restoration of a 
100 percent evaluation for service-connected post-traumatic 
stress disorder, based on a rating reduction dated July 26, 
1983, is final.  38 U.S.C.A. §§ 7103, 7104, 7266 (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1100 (2000).  

2.  Restoration of a 100 percent evaluation for post-
traumatic stress disorder, based on clear and unmistakable 
error in a Board decision of February 24, 1999, is not 
warranted.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§§ 20.1400-20.1411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this motion.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477(1999), opinion withdrawn and 
appeal dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims flied on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 
11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran was informed in a letter 
dated in March 2000 of the precise location in the United 
States Code and the Code of Federal Regulations of the rules 
governing claims of clear and unmistakable error in prior 
final Board decisions.  The attorney-representative was so 
informed in correspondence from the Board dated in June 2000.  

There is some question whether the Veterans Claims Assistance 
Act of 2000 applies to original actions before the Board, as 
the new law was expressly intended to overturn a decision of 
the Court of Appeals for Veterans Claims that dealt with 
original service connection claims (Morton), not to address 
claims of clear and unmistakable error in prior final Board 
decisions.  The Board observes that the decision in this case 
involves the interpretation of evidence and adjudicative 
actions that were of record and before the Board in February 
1999.  Neither the veteran nor his attorney-representative 
has identified any relevant evidence that should be obtained 
before this motion can be decided.  None is apparent to the 
Board.  There is, in fact, no indication in the record that 
there is evidence that could be secured that would alter in 
the least the record upon which this matter turns.  
Accordingly, the Board turns to the motion before it.  

Factual Background

The record shows that when the veteran was hospitalized by VA 
for psychiatric treatment from October 1979 to early February 
1980, the discharge diagnosis was character disorder with 
associated suspected pathological lying, especially about 
Vietnam.  In addition, a December 1980 private 
neuropsychological evaluation noted that the veteran was 
injured in a motor vehicle accident in August 1980, with 
subsequent dizziness, auditory phenomena, blackouts, 
headaches, memory loss, low back pain, pain in the left ankle 
and foot, and paresthesia in the left leg.  
Neuropsychological testing revealed mild dysfunction of 
cognitive and adaptive abilities dependent upon the integrity 
of the cerebral hemispheres, and damage to the frontal and 
temporal lobes was felt to be the most likely explanation of 
the test data.  The examiner stated that the veteran also had 
impairment in reasoning, problem solving, and memory 
functions due to various psychiatric problems and stated that 
it was possible that depression and anxiety were causing an 
exaggeration of somatic problems in addition to general 
cognitive impairment.  

The diagnostic impression on a February 1981 VA outpatient 
psychiatric examination was that in addition to his traumatic 
war neurosis, the veteran seemed to have a severe affective 
disorder of the manic-depressive type.  However, a report of 
a March 1981 private psychological evaluation resulted in a 
diagnosis of paranoid personality disorder; there was no Axis 
I diagnosis.  

The record shows that the veteran received VA outpatient 
treatment in March and April 1981 for psychiatric complaints 
and that chronic post-traumatic stress disorder and major 
affective disorder were diagnosed on an April 1981 outpatient 
psychiatric examination.  In addition, reports of the Social 
Security Administration dated in May 1981 show that the 
veteran was awarded disability benefits based on diagnoses of 
affective disorder, traumatic neurosis, and status post 
traumatic syndrome.  

A rating decision dated in June 1981 granted service 
connection for post-traumatic stress disorder and assigned a 
100 percent schedular evaluation under Diagnostic Code 9411, 
effective from October 24, 1980.  

However, a report from the VA Medical Center (VAMC), Bedford, 
Massachusetts, dated in October 1982 indicates that the 
veteran was terminated from the psychiatry unit because he 
had not been seen there in more than a year.  Other VA 
outpatient treatment records dated from 1981 to 1983 show 
that the veteran was treated periodically for psychiatric 
complaints variously diagnosed.  

On VA psychiatric examination in March 1983, the examiner 
said that he had reviewed the historical records and noted 
that a prior examiner felt that the veteran was lying and 
that another examiner had not diagnosed post-traumatic stress 
disorder.  The examiner stated that he could not find a 
diagnosable mental disorder based on the current examination 
but noted that this might be the case because the veteran was 
in remission due to medication.  He recommended further 
evaluation.  

The veteran was admitted to the Manchester VAMC in May 1983 
for psychiatric evaluation.  Two psychiatric examinations 
were performed.  When the veteran was evaluated on May 18, 
1983, the examiner stated that the veteran's history was 
difficult to evaluate due to his impaired mental status.  On 
a mental status examination, the veteran was rather agitated 
and found it difficult to sit down.  He showed a distinct 
thought disorder with a good deal of push of speech.  He was 
at times quite circumstantial, although he usually returned 
to the original topic.  At times, the examiner said, the 
veteran's line of thinking was quite difficult to understand.  
There were many ideas of reference, and he blamed his 
difficulties on other people.  However, there was no 
systematized delusional system.  It was reported that he was 
currently taking Lithobid and was also taking medications for 
sleep problems and for pain.  The Axis I diagnosis was manic 
depressive illness, then in a hypermanic phase.  The examiner 
remarked that a diagnosis of schizoaffective disorder was 
also considered.  The examiner said that post-traumatic 
stress disorder was not diagnosed and that it was impossible 
to evaluate this question because of the veteran's mental 
impairment.  Although he gave some symptoms of post-traumatic 
stress disorder, the examiner felt that the veteran's 
reliability was quite poor regarding his symptoms and 
history.  The examiner concluded that because of his mental 
condition, the veteran was totally disabled.  

Although post-traumatic stress disorder was diagnosed on 
psychiatric examination by a different examiner during the 
hospital admission, the findings on mental status examination 
were quite similar.  The veteran exhibited pressured speech, 
and he was easily distractible, although he was able to 
return to the original topic when directed.  Although no 
formal thought disorder was found, his thought process was 
circumstantial and tangential, and he had flight of ideas.  
His gestures were dramatic in nature, and he became extremely 
angry and agitated when he was approached closely.  His 
thought content was filled with statements of anger at the 
Army, paranoid thoughts, statements of rage, war ideations, 
and intellectual remarks.  The examiner noted that the 
veteran's affect was constricted and that his mood showed 
anger, hostility, paranoia, fear, and frustration.  The 
examiner was of the opinion that the veteran suffered from a 
mixture of psychological symptoms, with a history positive 
for both bipolar affective disorder and post-traumatic stress 
disorder.  The veteran also had a dramatic personality 
characterized by flamboyance, exaggeration of events, slight 
boasting, and an extreme need to be in control.  The examiner 
stated that recent stress of economic hardship, uncertainty 
of his continued disability, and his divorce made the overall 
clinical presentation very confusing.  The Axis I diagnoses 
were bipolar affective disorder, mixed, controlled fairly 
well with Lithium Carbonate; and post-traumatic stress 
disorder with stable symptoms, and nightmares and sleep 
impairment controlled by Restoril.  The stressors were said 
to be economic hardship, the uncertainty of his disability 
claim, and his divorce; and his current psychosocial 
functioning was poor.  

The chief of the Psychiatry Service at the Manchester VAMC 
stated in a June 1983 memorandum that despite a complicated 
case with several inconsistencies in the record, there was 
insufficient evidence to overturn the diagnosis of post-
traumatic stress disorder and that that diagnosis should be 
retained.  He also said that the diagnosis of bipolar 
affective disorder should be added as an independent clinical 
entity.  

A rating decision dated in July 1983 reduced the veteran's 
100 percent rating for post-traumatic stress disorder to 70 
percent, effective from October 1, 1983, and denied service 
connection for bipolar affective disorder.  The decision 
noted that the rule for gradual reduction in psychiatric 
rating cases was being applied.  

In August 1983, the veteran submitted an income-net worth and 
employment statement (VA Form 21-527), asserting that he had 
become totally disabled in August 1979.  He indicated that he 
had not tried to obtain employment during the past year.  By 
a letter dated in September 1983, the RO informed the veteran 
that he should submit evidence that his service-connected 
post-traumatic stress disorder had increased in severity.  By 
a letter dated in September 1983, the veteran's 
representative noted that the August 1983 VA Form 21-527 was 
submitted for consideration as a claim for unemployability 
benefits.  

An August 1983 VA outpatient treatment record shows that the 
veteran's affect was chronically inappropriate and that his 
speech was laced with puns, non-sequiturs and misuse of fancy 
words.  The examiner noted that the veteran had taken in two 
abused women; one of the women was killed in a car accident 
and the other was deported.  The examiner opined that 
insight-oriented psychotherapy was of no use but that long-
term support and pharmacotherapy was a necessity for the 
veteran.  A September 1983 treatment note indicates that the 
veteran said that he had to live alone because he could not 
stand people.  He described tension, irritability, and combat 
nightmares.  The examiner noted that the veteran was 
"spectacularly groomed" and wore an army jacket with 
buttons of provocative implication.  He rhymed, punned and 
chattered.  The diagnosis was hypomania with unresolved post-
traumatic stress disorder.  

By a letter dated in October 1983, a VA clinical social 
worker summarized the veteran's treatment at the VA 
psychiatric outpatient clinic in Boston since he was first 
treated there in February 1981.  It was reported that the 
veteran had been unable to work since March or April 1980 
because of his psychiatric symptoms.  The Axis I diagnoses 
were post-traumatic stress disorder, chronic, with major 
affective disorder, bipolar, with a history of alcohol and 
drug abuse since service.  The Axis II diagnosis was atypical 
personality disorder.  

In November 1983, the RO confirmed and continued the 70 
percent rating for post-traumatic stress disorder and denied 
a claim for a total disability rating based on individual 
unemployability (TDIU) on the basis that the veteran had not 
been shown to be unemployable solely because of his service-
connected condition.  

At a hearing at the RO in March 1984, the veteran asserted 
that he should still be rated 100 percent disabled since he 
had changed jobs many times, did not trust others, and did 
not like being around people.  He said that he was living out 
in the "semi-woods" with two other men and had very few 
friends.  He stated that he had sleep impairment, nightmares, 
suicidal ideation, and that he often started fights.  He said 
on a normal day he watched television, carved statues, and 
painted.  He reported that he was asked to join a Vietnam 
veterans rehabilitation program but that he did not 
participate.  

In March 1985, the Board upheld the RO's July 1983 
determination by denying the veteran's claim for an 
evaluation in excess of 70 percent for post-traumatic stress 
disorder.  

Thereafter, additional evidence was received, and there were 
a number of other RO and Board decisions.  In April 1985, a 
formal claim of entitlement to a TDIU (VA Form 21-8940) was 
received.  In May 1985, the RO denied the veteran's claim for 
a TDIU.  On appeal, a June 1986 Board decision denied the 
TDIU claim.  In May 1988, the RO reduced the rating for 
service-connected post-traumatic stress disorder to 50 
percent and denied a TDIU.  On appeal in July 1989, the Board 
restored the 70 percent rating for post-traumatic stress 
disorder but denied a TDIU.  

On March 29, 1996, the veteran submitted a claim for an 
increased rating for his service-connected post-traumatic 
stress disorder.  Following the development of additional 
evidence, the RO in May 1996 granted a 100 percent rating for 
post-traumatic stress disorder, effective from March 29, 
1996.  

In March 1998, the veteran's attorney-representative asserted 
that the RO's July 1983 reduction of the evaluation for post-
traumatic stress disorder from 100 percent to 70 percent was 
improper.  In September 1998, he filed a motion for 
reconsideration of the March 1985 Board decision, which had 
denied a 100 percent schedular rating for post-traumatic 
stress disorder.  

In November 1998, the Board vacated its March 1985 decision.  

Analysis

The attorney-representative essentially contends that the 
Board committed clear and unmistakable error in February 1999 
when it upheld the RO's July 1983 reduction of the veteran's 
total schedular rating for post-traumatic stress disorder.  
It is maintained that the RO failed to follow or comply with 
the provisions of 38 C.F.R. § 3.343(a) (1983) when it reduced 
the service-connected evaluation.  At the time of the rating 
reduction, section 3.343(a) provided that a total disability 
rating "will not be reduced, in the absence of clear error, 
without examinations showing material improvement in physical 
or mental condition."  The regulation went on to state that 
"examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
consideration must be given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life, i.e., while working or actively seeking work or whether 
the symptoms have been brought under control by prolonged 
rest, or generally, by following a regimen that precludes 
work, and, if the latter, reduction from total disability 
ratings will not be considered pending reexamination after a 
period of employment (3 to 6 months)."  The attorney-
representative contends that there exists no medical record 
that supported a reduction in the veteran's total schedular 
rating.  At the time of the rating reduction, the claims file 
contained no evidence of "material improvement" in the 
veteran's condition and thus provided no factual basis for 
the reduction effected by the rating decision of July 1983.  
The Board's decision affirming the RO's "unlawful 
reduction" is as clearly and unmistakably erroneous as was 
the original rating action, according to the attorney-
representative.  

The attorney-representative contends that multiple 
examinations were performed that were before the rating board 
in July 1983, none of which implied, suggested or concluded 
that the veteran's condition had "materially improved."  
The attorney-representative notes that the first of these, 
the VA examination of March 1983, reflects the concern of the 
examiner regarding the appropriateness of the veteran's 
diagnosis of post-traumatic stress disorder.  The examiner 
concluded that he did not find a diagnosable mental disorder 
based on the way the veteran presented.  The examiner went on 
to say that the evaluation raised more questions than were 
answered and that he preferred to "defer this to a situation 
in which three psychiatrists could make independent 
evaluations."  

The attorney-representative noted that the chief of the 
Psychiatry Service at VAMC Manchester reviewed the foregoing 
examination results and indicated that the examiner's 
conclusions were at variance with the findings of previous VA 
examinations in the claims file.  The chief of the Psychiatry 
Service said that "this is a rather complicated case" and 
that "there has been difficulty in sorting out the 
diagnosis."  The attorney-representative argues that at the 
conclusion of the examinations, the diagnosis of post-
traumatic stress disorder was retained but that none of the 
examinations indicated that the veteran had "materially 
improved" in his mental condition, "regardless of the 
diagnostic label given [the veteran's] condition."  Thus, 
the attorney-representative asserts, the rating action of 
July 1983 was unlawful and in direct contravention of the 
expressed provisions of 38 C.F.R. § 3.343(a).  

The allegations of error are numerous, but the procedural 
posture of the case must be kept in mind:  It is not the 
Board's current task to reevaluate the evidence that was 
before it in 1999 to determine whether it weighed it properly 
in upholding the RO's determination of 1983.  Rather, the 
task before the Board now is to determine whether the recent 
decision was infected with clear and unmistakable error.  
However, under the law governing the motion now before the 
Board, clear and unmistakable error is a very specific and 
rare kind of error.  

It is the kind of error, of fact or law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied.  

38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  38 C.F.R. § 20.1403(c).  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  Id.  
Moreover, a review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  

It is therefore vital to note that all of the arguments 
rendered by the attorney-representative fail to show clear 
and unmistakable error because all of the arguments fail to 
make a crucial distinction between service-connected and 
nonservice-connected disability.  Indeed, the attorney-
representative acknowledged as much when he stated that 
following the examinations in 1983, the diagnosis of post-
traumatic stress disorder was retained but that none of the 
examination findings before the rating board in 1983 
indicated that the veteran had "materially improved" in his 
mental condition, "regardless of the diagnostic label given 
[the veteran's] condition."  

However, since service connection was and is in effect only 
for post-traumatic stress disorder, the "diagnostic label" 
given the veteran's condition is of vital importance.  At all 
times material to this case, the provisions of 38 C.F.R. § 
4.14 precluded the use of manifestations not resulting from 
the service-connected disability in establishing the service-
connected evaluation.  The evidence that the Board reviewed 
in 1999 showed not only that the veteran was afflicted with 
manifestations of psychiatric illness for which service 
connection was not in effect, but that the manifestations of 
psychiatric illness for which service connection was in 
effect were not totally disabling.  Indeed, much of the 
veteran's psychiatric impairment was attributable to 
disorders other than post-traumatic stress disorder such as 
his manic-depressive illness and bipolar disorder, cognitive 
impairment resulting from a post-service motor vehicle 
accident, and to a personality disorder variously classified.  
At all times material to this case, a personality disorder 
was not a disability for purposes of entitlement to VA 
compensation benefits.  See 38 C.F.R. § 3.303(c).  

It is undisputed that the veteran was disabled in some 
measurable degree from his service-connected post-traumatic 
stress disorder.  For that reason, it has not been felt 
necessary to rehash in detail the evidence tending to show 
that disablement.  The evidence reported above has been set 
forth in some detail in order to show that it is by no means 
clear that the evidence before the Board in 1999 showed that 
the veteran was totally disabled as a consequence of post-
traumatic stress disorder alone.  It is notable that there 
was disagreement among the examiners, both VA and private, as 
to the precise diagnoses covering the veteran's mental 
impairment.  Even if it is conceded that post-traumatic 
stress disorder was the predominant cause of the veteran's 
overall psychiatric impairment, there remains the finding of 
psychiatric examiners that the veteran had bipolar affective 
disorder.  There also remains the fact that the examinations 
in 1983 reflected manifestations of psychotic as well as 
neurotic mental disease.  It is highly significant that the 
chief of the Psychiatry Service found in 1983 that the 
veteran had bipolar affective disorder as an independent 
clinical entity.  Then as now, post-traumatic stress disorder 
was a neurosis, not a psychosis.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1983).  The diagnosed bipolar affective 
disorder was considered a psychosis.  38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1983).  The manifestations of 
psychosis, as well as impairment resulting from his diagnosed 
personality disorder, could not be used to determine the 
service-connected evaluation.  38 C.F.R. § 4.14.  This 
supports the conclusion that the veteran was not totally 
disabled, either on a schedular basis or as a result of 
unemployability, solely as a result of his service-connected 
post-traumatic stress disorder.  

Moreover, there was much evidence before the RO in 1983 and 
before the Board in 1999 that suggested that the veteran was 
not entirely credible regarding his symptoms and the etiology 
of his symptoms.  Whether this was a result of his 
psychiatric illness or of some form of dissembling is unclear 
and is, in any case, irrelevant.  The fact remains that the 
complicated nature of the record was acknowledged by the 
chief of the Psychiatry Service in his memorandum of June 
1983, when he noted the several inconsistencies in the 
evidence of record.  In upholding the RO's 1983 rating 
reduction in 1999, the Board engaged in an evaluation of the 
evidence that it was its job to perform.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  

Much has been made by the attorney-representative of the 
alleged failure of the RO in 1983, and hence the Board in 
1999, to apply the provisions of 38 C.F.R. § 3.343(a) 
regarding the reduction of total disability ratings.  Then as 
now, section 3.343(a) applied only to total schedular 
ratings; ratings based on individual unemployability were 
expressly excluded from consideration in that subsection.  

The Board observes that the Board in 1999 specifically 
addressed this point, noting that the veteran had undergone a 
number of psychiatric examinations prior to the rating 
reduction.  The Board also observed at that time that the 
veteran had been afforded the opportunity to submit 
additional evidence to the RO in 1983 to show why the 
reduction should not be made.  Additional evidence was 
eventually received, including testimony by the veteran, but 
the rating reduction was effectuated.  The Board in 1999 
noted that although the veteran in 1983 was not working or 
actively seeking work, the evidence demonstrated that this 
was due to nonservice-connected psychiatric and physical 
problems rather than to his service-connected post-traumatic 
stress disorder.  The Board stated that the medical evidence 
in 1983 showed that the nonservice-connected psychosis 
produced most of the veteran's social and industrial 
impairment.  Indeed, the Board in 1999 was of the opinion 
that the evidence at the time of the reduction showed few 
symptoms of the service-connected post-traumatic stress 
disorder, which had become eclipsed by the severe nonservice-
connected psychosis.  The Board in 1999 observed that the use 
of manifestations not resulting from service-connected 
disability could not be considered when rating the service-
connected condition, citing 38 C.F.R. § 4.14 (1983).  The 
Board in 1999 therefore concluded that by the time of the 
1983 rating reduction, the service-connected post-traumatic 
stress disorder had improved to a point where it did not 
produce even pronounced industrial impairment and serious 
social impairment, as required for a 70 percent rating under 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1983).  The Board 
noted that the RO had reduced the service-connected 
evaluation only one step, from 100 percent to 70 percent, 
under the prevailing policy that psychiatric ratings should 
be gradually reduced, despite the fact that the evidence at 
the time would have otherwise supported an even greater 
reduction in the rating.  The Board in 1999 ultimately 
determined that the veteran's post-traumatic stress disorder 
had materially improved at the time of the RO's 1983 decision 
reducing the rating and that the rating reduction from 100 
percent to 70 percent was therefore proper.  The Board 
therefore concluded that the preponderance of the evidence 
was against the veteran's claim of entitlement to restoration 
of the prior 100 percent rating and that the benefit-of-the 
doubt doctrine was inapplicable.  Accordingly, the Board 
denied the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

Given the number of examinations and evaluations of the 
veteran's psychiatric condition prior to the rating reduction 
in 1983, it is far from clear that the provisions of 
38 C.F.R. § 3.343(a) were ignored, as claimed by the 
attorney-representative.  In a precedent opinion of the VA 
General Counsel dated in March 1992, it was held that a 
rating decision may be upheld in the absence of a specific 
reference in the decision to 38 C.F.R. § 3.343(a) if all the 
evidence of record, including the rating decision, allows a 
conclusion to be drawn that the regulation has been 
considered and applied by the rating board.  VAOPGCPREC 6-92, 
57 Fed. Reg. 49,744 (1992).  This is consistent with the 
repeatedly upheld presumption of regularity that attends the 
administrative functions of the Government.  See Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith, and proof to the contrary must be almost irrefragable 
to overcome that presumption"); Ashley v. Derwinski, 2 Vet. 
App. 62, 64 (1992) (Court must apply the "presumption of 
regularity" to the "'official acts of public officers, and 
in the absence of clear evidence to the contrary, [must] 
presume that they have properly discharged their official 
duties.'") (quoting United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 6, 71 L. Ed. 131 
(1926)).  See also Dolan v. Brown, 9 Vet. App. 358, 362 
(1996), appeal dismissed, 119 F.3d 14 (Fed. Cir. 1997) 
(table) (as claimant has offered no "clear evidence" that 
the RO did not consider the presumptions of sound condition 
and aggravation, Court concluded that the RO considered all 
the relevant law and evidence).  

In any case, it is clear that the Board in 1999 carefully 
considered the provisions of 38 C.F.R. § 3.343(a) but 
rejected the assertion that the rating reduction violated 
that section, thereby affirming the 1983 RO determination.  
Although the attorney-representative asserts that the Board's 
decision affirming the RO's "unlawful reduction" is as 
clearly and unmistakably erroneous as was the original rating 
action, it is clear that the motion now under consideration 
involves a disagreement as to how the facts in this case were 
weighed or evaluated by the Board in 1999.  Under the law, 
such a disagreement may not constitute clear and unmistakable 
error in a prior final Board decision.  See 38 C.F.R. 
§ 20.1403(d)(3).  See Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000) (upholding Board's rules of 
practice in all aspects material to this case).  

The attorney-representative further contends that even if 
there were compliance with the provisions of 38 C.F.R. 
§ 3.343(a), any reduction of the veteran's total schedular 
evaluation should have included consideration of entitlement 
to a total disability rating under the provisions of 38 
C.F.R. §§ 3.321, 3.340, 3.341, and 4.16(c).  The attorney-
representative notes that the psychiatric evaluation 
conducted on May 18, 1983, clearly found that the veteran's 
mental functioning was markedly impaired and that the veteran 
was "totally disabled."  This evidence alone, it is 
maintained, should have been sufficient to restore the 100 
percent schedular rating, but the rating decision of July 
1983 failed to consider entitlement to a total disability 
rating based on individual unemployability.  The RO as well 
as the Board had the obligation to consider, on reduction, 
the veteran's entitlement to a total disability rating based 
on individual unemployability.  

Even if it were conceded that the RO in July 1983 should have 
considered entitlement to a TDIU, the record shows that any 
such failure was essentially harmless, since a claim for TDIU 
was submitted thereafter that was ultimately denied by the 
Board in a decision dated in June 1986.  That decision was 
final based on the evidence then of record.  38 U.S.C. 
§§ 4003, 4004 (1982).  A later claim of entitlement to a TDIU 
was denied by the Board in July 1989.  That decision was also 
final based on the evidence then of record.  38 U.S.C. 
§§ 7103, 7104 (Supp. IV 1988).  Any claim for a TDIU then 
pending by virtue of the rating reduction of July 1983 was 
thereby cut off.  

It is by no means clear, moreover, that had a claim for a 
TDIU been considered by the RO in July 1983 or by the Board 
in 1999, it would have been granted.  At all times material 
to this case, a TDIU was for application only where it was 
shown that the veteran was unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (1983).  
(Subsection (c) of 38 C.F.R. § 4.16 did not take effect until 
March 1, 1989.  54 Fed. Reg. 4280 (1989).)  As the 
predominant disability picture before the RO in 1983 was one 
of significant psychiatric impairment due to nonservice-
connected disabilities, it is unlikely that a TDIU would have 
been warranted.  As indicated above, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c).  There was thus no clear and unmistakable error 
in the Board's disposition of the claim in 1999 with respect 
to an "unadjudicated" claim of entitlement to a TDIU.  

As post-traumatic stress disorder was the sole service-
connected disability before the rating board in 1983, the 
attorney-representative's contention that there was clear and 
unmistakable error in failing to consider an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) must 
inevitably fail also, and for the same reason.  

Finally, citing Olson v. Brown, 5 Vet. App. 430, 432 (1993), 
the attorney-representative claims that the Board in 1999 was 
required to apply the clear and convincing standard of proof 
for reduction of a TDIU.  The failure of the Board to 
correctly apply the allocation of the burden regarding a 
showing of material improvement renders its decision 
arbitrary and capricious under Ternus v. Brown, 6 Vet. App. 
370 (1994), the attorney-representative contends.  

Olson involved the clear and convincing evidence standard 
contained in 38 C.F.R. § 3.343(c), which is applicable to the 
reduction of a TDIU.  However, the issue in 1999 was not 
propriety of the reduction of a TDIU but the propriety of the 
reduction of a total schedular rating.  As the regulations 
themselves show, the latter situation is addressed in 
38 C.F.R. § 3.343(a), while, as indicated, the reduction of a 
TDIU is addressed in section 3.343(c).  Again, it is by no 
means clear, given the state of the evidence in 1983, that a 
rating reduction would not have resulted even if the section 
3.343(c) standard had been applied.  This of course means 
that clear and unmistakable error in the Board decision of 
1999 is not demonstrated.  See 38 C.F.R. § 20.1403(c).  


ORDER

Restoration of a 100 percent schedular evaluation for post-
traumatic stress disorder, effective from October 1, 1983, 
based on clear and unmistakable error in a Board decision of 
February 1999, is denied.  



		
	MARK F. HALSEY
Member, Board of Veterans' Appeals


 



